Citation Nr: 1521796	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  08-15 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to disability compensation under 38 U.S.C.A. § 1151 for a perforated bowel and acute pancreatitis following colonoscopy.

2.  Entitlement to an effective date earlier than March 9, 2009 for the award of a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from January 1968 to December 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which denied the Veteran's claim for entitlement to compensation under 38 U.S.C.A. § 1151 for a perforated bowel and acute pancreatitis due to colonoscopy.

In a November 2013 Decision Review Officer decision, the agency of original jurisdiction (AOJ) granted the Veteran's claim for a TDIU, effective March 9, 2009.  The Veteran subsequently filed a notice of disagreement as to the assigned effective date.  However, a statement of the case as to this claim has not yet been issued and this claim is addressed in the remand portion below.  

In December 2009, the Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO on the issue of entitlement to disability compensation under 38 U.S.C.A. § 1151.  A hearing transcript has been associated with the record.

In March 2014, the Board requested a medical expert opinion as to the issue of entitlement to disability compensation under 38 U.S.C.A. § 1151 from the Veterans Health Administration (VHA) pursuant to 38 U.S.C.A. § 5107(a) (West 2014) and 38 C.F.R. § 20.901 (2014).  The medical opinion was rendered in April 2014.  VA provided a copy of that opinion to the Veteran and his representative by correspondence dated in June 2014 and provided him the opportunity to submit additional argument and evidence.  See 38 C.F.R. § 20.903 (2014). 

In November 2014, the Board requested an Independent Medical Expert (IME) opinion as to the claim of entitlement to disability compensation under 38 U.S.C.A. § 1151 pursuant to 38 U.S.C.A. § 7109 (West 2014).  This opinion was completed in January 2015.  VA provided a copy of that opinion to the Veteran and his representative by correspondence dated in January 2015 and provided him the opportunity to submit additional argument and evidence.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and the Veterans Benefits Management System (VBMS) paperless files.  A review of the documents in such files reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of an increased rating for diabetes mellitus and posttraumatic stress disorder were raised by the Veteran in a February 2011 submission.  Such issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As detailed above, the Board had requested a medical expert opinion as to the claim for disability compensation under 38 U.S.C.A. § 1151 from the VHA pursuant to 38 U.S.C.A. § 5107(a) (West 2014) and 38 C.F.R. § 20.901 (2014) in March 2014.  The medical opinion was received in April 2014.  VA provided a copy of that opinion and the opportunity to submit additional argument and evidence to the Veteran by correspondence dated in June 2014.  See 38 C.F.R. § 20.903 (2014).

In July 2014, the Veteran submitted a "Medical Opinion Response Form" wherein he stated that he was submitting the enclosed argument and/or evidence and that he did not waive AOJ consideration of such evidence, which included a July 2014 statement from his neighbors.  He explicitly requested that his case be remanded to the AOJ for consideration of this new evidence in the first instance.  Under these circumstances, a remand is required.  38 C.F.R. §§ 20.903, 20.1304(c) (2014). 

Finally, the Board notes that the Veteran was awarded a TDIU in a November 2013 DRO decision, effective March 9, 2009.  Later that month, the Veteran filed a notice of disagreement as to the assigned effective date for this award of TDIU.  When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26 (2014).  Thus, remand for issuance of a statement of the case on this issue is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative with a statement of the case regarding the issue of entitlement to an effective date earlier than March 9, 2009 for the award of a TDIU.  Advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.

2.  After conducting any additional indicated development, readjudicate the issue of disability compensation under 38 U.S.C.A. § 1151 for perforated bowel and acute pancreatitis following colonoscopy, with consideration of the additional evidence received after the issuance of the June 2011 supplemental statement case (to include the April 2014 VHA opinion, the July 2014 statement from the Veteran's neighbors, the argument received in July 2014 and the January 2015 IME opinion).  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






